                   Case 19-12122-KG              Doc 815       Filed 02/02/20         Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                        )
    In re:                                              ) Chapter 11
                                                        )
    FOREVER 21, INC., et al.,1                          ) Case No. 19-12122 (KG)
                                                        )
                                       Debtors.         ) (Jointly Administered)
                                                        )

                               NOTICE OF FILING OF
                BLACKLINE OF STALKING HORSE PURCHASE AGREEMENT


             PLEASE TAKE NOTICE that on January 30, 2020, the above-captioned debtors and

debtors in possession (collectively, the “Debtors”), filed the Debtors’ Motion for Entry of an Order

(A) Approving Bidding Procedures and Bid Protections in Connection with the Sale of

Substantially All of the Debtors’ Assets, (B) Approving the Form and Manner of Notice Thereof,

(C) Scheduling an Auction and Sale Hearing, (D) Approving Procedures for the Assumption and

Assignment of Contracts, (E) Approving the Sale of the Debtors’ Assets, and (F) Granting Related

Relief [Docket No. 802] (the “Bidding Procedures Motion”) with the United States Bankruptcy

Court for the District of Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801

(the “Bankruptcy Court”).

             PLEASE TAKE FURTHER NOTICE that the Debtors’ filed a substantially final form

of the Stalking Horse Purchase Agreement attached to the Bidding Procedures Motion as Exhibit C

(the “Form of Stalking Horse Purchase Agreement”).




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
      Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
      Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
      service address is: 3880 N. Mission Road, Los Angeles, California 90031.




KE 66531672
              Case 19-12122-KG        Doc 815      Filed 02/02/20    Page 2 of 3



       PLEASE TAKE FURTHER NOTICE that on February 2, 2020, the Debtors executed

the Stalking Horse Purchase Agreement with SPARC Group F21, LLC (the “SPARC Group”) a

consortium of Simon Property Group, Brookfield and Authentic Brands Group, for the sale of

substantially all of the Debtors’ assets pursuant to section 363 of Title 11 of the United States

Code, 11 U.S.C. §§ 101-1532.

       PLEASE TAKE FURTHER NOTICE that on February 2, 2020, the Debtors’ filed the

Notice of Filing of Stalking Horse Purchase Agreement for the Sale of Substantially All of the

Debtors’ Assets and Designation of Stalking Horse Bidder [Docket No. 813] (the “Designation

Notice”). The Debtors filed the executed Stalking Horse Purchase Agreement as Exhibit A to the

Designation Notice (the “Executed Stalking Horse Purchase Agreement”).

       PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A is a blackline

comparing the Executed Stalking Horse Purchase Agreement to the Form of Stalking Horse

Purchase Agreement.




                                               2
              Case 19-12122-KG    Doc 815      Filed 02/02/20     Page 3 of 3



Dated: February 2, 2020          /s/ Laura Davis Jones
Wilmington, Delaware             Laura Davis Jones (DE Bar No. 2436)
                                 James E. O’Neill (DE Bar No. 4042)
                                 Timothy P. Cairns (DE Bar No. 4228)
                                 PACHULSKI STANG ZIEHL & JONES LLP
                                 919 North Market Street, 17th Floor
                                 P.O. Box 8705
                                 Wilmington, Delaware 19899-8705 (Courier 19801)
                                 Telephone:      (302) 652-4100
                                 Facsimile:      (302) 652-4400
                                 Email:          ljones@pszjlaw.com
                                                 joneill@pszjlaw.com
                                                 tcairns@pszjlaw.com

                                 -and-

                                 Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                 Aparna Yenamandra (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:     (212) 446-4800
                                 Facsimile:     (212) 446-4900
                                 Email:         jsussberg@kirkland.com
                                                aparna.yenamandra@kirkland.com

                                 -and-

                                 Anup Sathy, P.C. (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone:       (312) 862-2000
                                 Facsimile:       (312) 862-2200
                                 Email:           asathy@kirkland.com

                                 Co-Counsel for the Debtors and Debtors in Possession




                                           3
